Citation Nr: 0521663	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  96-51 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the veteran has submitted new and material evidence 
in order to reopen her claim of service connection for a 
psychiatric disability.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran served on active duty from June 1956 to December 
1958.  

The issue of entitlement to service connection for a 
psychiatric disorder was initially before the Board of 
Veterans' Appeals (the Board) in March 1985 when it was 
remanded for additional action.  In May 1986 the Board denied 
the appeal on the merits.  In June 1989 the Board denied 
reopening the claim and affirmed that a psychiatric disorder 
was not incurred in service.  This action to not reopen the 
claim was confirmed by the Board in a decision of June 1992 
which was affirmed on appeal to the United States Court of 
Veterans Appeals (now the Court of Appeals for Veterans 
Claims) in April 1994.

The matter was most recently before the Board in December 
1997 on appeal from a December 1995 letter of denial issued 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found the veteran had submitted no new 
and material evidence with which to reopen her claim of 
service connection for a psychiatric disorder.

The veteran's claim was certified for appeal at the Board in 
November 1997, from where it was remanded.  In December 2002, 
the Board determined that the veteran had not submitted new 
and material evidence in order to reopen her claim.  The 
appellant appealed the claim to the United States Court of 
Appeals for Veterans Claims (Court), and in October 2003, the 
Court issued an order in which it vacated the December 2002 
Board decision, and remanded the veteran's appeal to the 
Board.  

Thereafter, the Board remanded the veteran's claim to the RO 
in August 2004

In a letter dated September 2004, the veteran's then 
representative, Sean Kendall, informed the VA, that he would 
no longer be representing the veteran.  


FINDINGS OF FACT

1.  A Board decision in June 1992 determined that the veteran 
had not submitted new and material evidence in order to 
reopen her claim of service connection for a chronic, 
acquired neuropsychiatric disability.  

2.  The additional evidence submitted subsequent to the June 
1992 Board decision  is not new evidence as compared to the 
evidence reviewed by the Board in June 1992, but rather, 
cumulative and redundant evidence.


CONCLUSIONS OF LAW

1.  The Board's June 1992 decision is final as to the claim 
for service connection for a psychiatric disability. 38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. 38 U.S.C.A. §§ 
3.104(a), 20.302 (2004).

2.  The additional evidence received subsequent to the June 
1992 Board decision which denied reopening the veteran's 
claim for service connection for a neuropsychiatric 
disability is not new and material, and the claim is not 
reopened. 38 U.S.C.A. § § 5108, 7104 (West 2002); 38 C.F.R. § 
3.156 (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).











REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In a letter dated February 2005, the RO informed the 
veteran what information and evidence she would have to 
submit in order to reopen her claim for service connection, 
as well as what information and evidence she would have to 
submit in order to prove the underlying claim of service 
connection.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  The February 2005 
letter informed the veteran that the RO would obtain any VA 
medical records or other medical treatment records that she 
told the RO about, and would make reasonable attempts to 
obtain relevant records that were not held by a Federal 
agency.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) (2004).  The 
February 2005 letter told the veteran to give the RO enough 
information about her records so that it could request them 
from the person or agency that had them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  The February 2005 letter requested that the veteran 
submit all evidence in her possession that pertained to her 
claim.

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in December 1995, it is determined that she is not 
prejudiced by such failure.  VA has consistently asked the 
veteran for information about where and by whom she was 
treated for her psychiatric condition throughout the period 
her claim was in appellate status.  

There are no outstanding records to obtain.  When the 
appellant has provided information about where she was 
treated, VA has obtained the records.  In July 1998, the 
veteran wrote that she believed that VA had all the necessary 
information to process her claim.  The veteran was not 
prejudiced by the timing of the notices contained in the 
February 2005 VCAA letter.  Following that letter, the 
development of the claim continued, and, in April 2005, the 
claim was reviewed and the veteran was sent a supplemental 
statement of the case.  As a result, the veteran was provided 
the required notices and he was afforded an opportunity to 
respond after she was fully informed of the evidence needed 
to substantiate the claim.  Furthermore, the veteran has not 
contended that she was prejudiced by the timing of the 
notices contained in the February 2005 VCAA letter.  Mayfield 
v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim. 38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


Background

The service medical records reflect that the veteran had 
numerous complaints during service without any organic cause 
being found.  On the basis that anxiety neurosis or another 
neuropsychiatric cause might be responsible for the multiple 
symptoms, the veteran was referred for a psychiatric 
examination in May 1958.  That examiner concluded that there 
was no indication of a psychotic or psychoneurotic problem.  
It was opined that the veteran was a poorly motivated, 
passive-dependent person who was reacting to dissatisfaction 
in her life situation with somatic complaints.  An 
administrative discharge was recommended.  The veteran 
received an administrative discharge for unsuitability for 
continued service which terminated her service in December 
1958.

The report of the discharge medical examination reflects a 
normal psychiatric evaluation.

The evidence further reflects treatment by a private 
physician with Phenobarbital for vague complaints of 
nervousness and tenseness from 1960 to 1961.  Another private 
physician who reported seeing the veteran in the mid-1960's 
noted a March 1964 visit for nerves.  No treatment or 
prescription is reflected in the records from these 
individuals.

Between 1970 and 1976 the veteran pursued various educational 
opportunities through VA programs.  She periodically reported 
various reasons for discontinuing studies or changing 
schools, but at no time did she indicate that she was sick or 
that any illness was responsible for any change she made.

The veteran's initial claim for compensation benefits for 
psychiatric disability was filed in February 1982.  It was in 
1982 that variously diagnosed neuropsychiatric disability was 
initially reported by treating clinicians.  The veteran 
testified during a hearing in June 1984 that her condition 
had improved in 1969 and that she had not required further 
treatment until approximately 2 1/2 years prior to the 
hearing which is consistent with the objective evidence.  On 
examination in May 1985 the veteran reported no treatment 
between 1969 and 1982.  The diagnosis on VA examination in 
May 1985 was major affective disorder.

In her claim for benefits and in numerous supporting 
statements the veteran has contended that Vitamin B-12 
treatments in the early 1960's were supportive of the 
existence of psychiatric disability then warranting 
compensation benefits.

In the decision of June 1992 the Board noted that a 
personality disorder is deemed to be a congenital or 
developmental abnormality and is not considered to be a 
disability for the purposes of service connection.  The Board 
further found that an acquired psychiatric disability was not 
shown during service and that there was then no current 
psychiatric disability which was shown related to service or 
which could be presumed to have been incurred in service.

The evidence added to the file after June 1992 includes 
voluminous medical records which were utilized by the SSA in 
consideration of the veteran's claim for benefits from that 
agency.  These records, both VA and private, reflect 
treatment for various psychiatric diagnoses, primarily 
anxiety, and treatment with Xanax and Valium among other 
psychotropic medications.  In conjunction, these records 
reflect that the veteran was treated for acquired psychiatric 
disability in this time frame.  The outpatient visits reflect 
multiple complaints for symptoms including a racing heart 
consistent with the veteran's various complaints through the 
years.  The record reflects that the veteran was hospitalized 
for palpitations and outpatient records reflect that she 
complained of having multiple "heart attacks".  The records 
also reflect that the veteran was receiving Vitamin B-12 
shots during this period.

The report of a VA special psychiatric examination in October 
1995 reflects that the veteran reported developing headaches, 
insomnia, racing heart, and anxiety during active military 
service.  Reportedly, she saw a military psychiatrist who 
said there was nothing he could do for her.  Following her 
discharge she could not work and lived with a series of 
relatives while experiencing symptoms similar to those she 
had in the military.  She reported receiving Vitamin B-12 
injections which were not helpful.  It was noted that more 
recently she had not been working since 1988 when she had a 
stroke.  She was receiving Social Security benefits.  On 
mental status examination she reported often feeling tired 
and irritable.  Her sleep was described as erratic and she 
reported recurrent panic attacks without any precipitating 
factor.  The diagnoses were panic disorder without 
agoraphobia and dysthymia.

At the veteran's August 1996 hearing before the RO, she 
testified that she first realized things were not going well 
around 1957.  She testified that she went to the outpatient 
clinic, but did not see a psychiatrist.  She described 
treatment at the Brooklyn and Manhattan VA Medical Centers.  

In December 1996, the veteran's sister reported that the 
veteran was totally healthy in every way when she entered 
service; that after discharge she did not return home 
initially being embarrassed by her condition; that after 
returning home she was withdrawn with multiple complaints 
including a racing heart beat and chest pain; and that her 
condition required frequent visits to the doctor seeking 
help.  Upon her return home the veteran was described as 
sitting around home displaying a sad countenance and 
requiring medical and financial assistance to survive.  The 
veteran's sister opined that the veteran developed a nervous 
disorder during military duty warranting benefits to which VA 
had deprived her.

The report of a September 1987 psychiatric disability 
examination regarding the veteran's entitlement to benefits 
from the SSA is included in the records received from the SSA 
in May 2002.  This report reflects that the veteran 
attributed the onset of her problems to 1957.  She reported 
having headaches, inability to sleep, and heart racing at 
that time.  The subsequent history of treatment with 
Phenobarbital and Vitamin B-12 shots was recounted.  
Treatment in 1961 by two physicians was also noted.  
Thereafter, the veteran reported throwing away the 
medications and taking health food store preparations.  She 
reported doing well on this until 1981 when she was divorced.  
Reportedly, her symptoms returned and she required treatment.  
The diagnoses on examination in 1987 were conversion disorder 
and histrionic personality.


Analysis

As noted above, in June 1992, the Board declined to reopen 
the veteran's claim of service connection for a chronic, 
acquired neuropsychiatric disability.  Under applicable laws 
and VA regulations, this decision is final, and the veteran's 
claim may not be reopened and reviewed unless new and 
material evidence is submitted by or on behalf of the 
veteran.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.104 (a), 3.156 (2001).  

As defined by the regulation in effect when the veteran filed 
her application to reopen her claim in September 1995, new 
and material evidence meant evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156 (a) (2001).  There was no requirement, however, that in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitted 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  Instead, the Federal 
Circuit, reviewing the history of former section 38 C.F.R. § 
3.156 (a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In its guidelines for implementing the VCAA, the VA amended 
the definition of what constitutes new and material evidence.  
The amended definition of new and material evidence applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629 
(August 29, 2001) (codified as amended at 3.156 (a)).  It 
does not apply to the veteran's claim to reopen because the 
veteran filed it at the RO in September 1995.

The decision in this case will not address the question of 
whether "material evidence" has been added to the record.  As 
will be explained further below, the evidence added in 
support of the veteran's attempt to reopen her claim is 
entirely cumulative and redundant, and, therefore, fails to 
meet the standard for "new" evidence under 38 C.F.R. § 3.156.  
For this reason, there is no need to assess the materiality 
of the evidence.  Accordingly, the changes in law resulting 
from Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), do not 
affect the outcome of this decision. 

The evidence that the veteran added to the record after the 
June 1992 Board decision includes SSA records (including a 
SSA examination from September 1987), VA records, the report 
of a VA psychiatric examination from October 1995, and 
testimony from the veteran from August 1996, a letter from 
the veteran's sister in December 1996, and numerous 
statements from the veteran.  

The veteran's statements and testimony submitted since June 
1992 (as well as those made by her sister in December 1996) 
in support of her claim are repetitious of statements she 
made and which were of record in June 1992.  The statements 
thus cannot be considered to be new.  See Reid v. Derwinski, 
2 Vet. App. 312, 315 (1992).  Moreover, it is well-
established that laypersons without medical training, such as 
the veteran and her sister, are not qualified to render 
medical opinions regarding the diagnosis of or etiology of 
disorders and disabilities, and their opinions are entitled 
to no weight.  See Moray v. Brown, 5 Vet. App. 211, 214 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The medical records that the veteran submitted in support of 
her claim, i.e., the SSA records (including a SSA examination 
from September 1987), VA records, and the report of a VA 
psychiatric examination from October 1995 are all technically 
new in that they had not been submitted before the June 1992 
decision.  The medical records all show that the veteran 
suffers from a current psychiatric disability.  Specifically, 
the VA examination shows a diagnosis of panic disorder and 
dysthymia, and the 1987 SSA examination shows a diagnosis of 
a conversion disorder, and the VA and private records show 
treatment for anxiety.  

However, at the time of the Board's decision in June 1992, 
there was already evidence showing that the veteran suffered 
from a current psychiatric disability.  The Board's June 1992 
decision denied the veteran's claim because there was no 
evidence of a chronic psychiatric disability in service, and 
no evidence of a psychiatric disability related to service.  
The medical evidence that the veteran submitted subsequent to 
the June 1992 decision does not address these questions, but 
merely continues to show that she suffers from a current 
psychiatric disability.  Since the medical evidence that the 
veteran submitted merely duplicates evidence already of 
record showing a current disability, the medical evidence 
that the veteran submitted is determined to be "cumulative 
and redundant" pursuant to 38 C.F.R. § 3.156.  Since the 
medical records are determined to be "cumulative and 
redundant", they cannot be considered "new" evidence 
pursuant to 38 C.F.R. § 3.156.  

Also, although it is clear that the veteran is convinced that 
she has a service-connected psychiatric disability, she was 
free to submit medical nexus opinions from other physicians 
to support her conclusion.  She was provided adequate notice 
of the type of evidence needed to reopen her claim as set 
forth in the section above detailing activity related to the 
VCAA and yet none has been submitted.

Because the evidence added to the record is cumulative and 
redundant, the evidence cannot meet the test for new 
evidence, as defined in 38 C.F.R. § 3.156, and no further 
analysis is required with respect to the question of whether 
the additional evidence is "material."  Smith v. West, 12 
Vet. App. 312, 315 (1999).  In the absence of new evidence, 
the request to reopen the claim of service connection for a 
psychiatric disability necessarily falls short of the 
standard established in 38 C.F.R. § 3.156.  Accordingly, the 
request to reopen the veteran's claim must be denied.  








ORDER

As new and material evidence has not been presented, the 
claim of service connection for a psychiatric disability is 
not reopened, and the appeal is denied.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


